Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 18, 2021

                                    No. 04-20-00309-CV

                            PLANET HOME LENDING, LLC,
                                     Appellant

                                             v.

       Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-22807
                         Honorable Martha Tanner, Judge Presiding


                                      ORDER

         Appellee’s motion for an extension of time to file his brief is GRANTED. Appellee’s
brief is due on or before April 20, 2021.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court